DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1, claims 2,9-16, and 18-24 in the reply filed on 10/19/2021 is acknowledged. Claims 3-8 and 25-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,12, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 20200382941).

Re claim 1:
Lee discloses determining that a user equipment (UE) has moved outside of an area of availability corresponding to a local area data network (LADN) to which the UE has an established protocol data unit (PDU) session (Para.[0047]  That is, in case of the local data network, a place inside the LADN service area corresponds to the transmission/reception allowed area, and a place outside the LADN service area corresponds to the transmission/reception non-allowed area and Para.[0053]  the UE may send a registration request message to the AMF to notify the AMF that the UE has moved to another registration area or has moved from the transmission/reception allowed area to the transmission/reception non-allowed are); and 
sending a notification request to a session management function (SMF) serving the PDU session after the determining (Para.[0054] the AMF forwards to the SMF the information indicating that the UE has moved to the transmission/reception non-allowed area, in order to change the status of the corresponding session and Fig.2 ref. 11 N11 Request (UE’s Location Update)).
Re claim 2:
Lee discloses wherein the notification request comprises a request for the SMF to suspend or release the PDU session (Para.[0060]  Therefore, at step 12, the SMF receiving such information determines that the UE has been out of the packet transmission/reception allowed area, and performs a corresponding operation. That is, the SMF releases a corresponding PDU session, deactivates the PDU session, or transitions the session status to the transmission/reception unreachable state as will be described in the fourth embodiment (SMF determines the PDU session status change)).

Re claim 12:
Lee discloses wherein the PDU session is released by the SMF in response to the SMF receiving the notification request (Para.[0060]  Therefore, at step 12, the SMF receiving such information determines that the UE has been out of the packet transmission/reception allowed area, and performs a corresponding operation. That is, the SMF releases a corresponding PDU session, deactivates the PDU session, or transitions the session status to the transmission/reception unreachable state as will be described in the fourth embodiment (SMF determines the PDU session status change)).
Re claim 17:
Lee discloses receiving a notification from an access and mobility management function (AMF) that a user equipment (UE) has moved outside of an area of availability corresponding to a local area data network (LADN) to which the UE has an established protocol data unit (PDU) session (Para.[0054] the AMF forwards to the SMF the information indicating that the UE has moved to the transmission/reception non-allowed area, in order to change the status of the corresponding session and Fig.2 ref. 11 N11 Request (UE’s Location Update) and Para.[0047]  That is, in case of the local data network, a place inside the LADN service area corresponds to the transmission/reception allowed area, and a place outside the LADN service area corresponds to the transmission/reception non-allowed area); and 
making a change to the PDU session being served by the SMF in response to the notification (Para.[0060]  Therefore, at step 12, the SMF receiving such information determines that the UE has been out of the packet transmission/reception allowed area, and performs a corresponding operation. That is, the SMF releases a corresponding PDU session, deactivates the PDU session, or transitions the session status to the transmission/reception unreachable ).
Re claim 18:
Lee discloses  wherein making the change to the PDU session comprises releasing the PDU session (Para.[0060]  Therefore, at step 12, the SMF receiving such information determines that the UE has been out of the packet transmission/reception allowed area, and performs a corresponding operation. That is, the SMF releases a corresponding PDU session, deactivates the PDU session, or transitions the session status to the transmission/reception unreachable state as will be described in the fourth embodiment (SMF determines the PDU session status change)).
Re claim 19:
Lee discloses wherein making the change to the PDU session comprises suspending the PDU session (Para.[0060]  Therefore, at step 12, the SMF receiving such information determines that the UE has been out of the packet transmission/reception allowed area, and performs a corresponding operation. That is, the SMF releases a corresponding PDU session, deactivates the PDU session, or transitions the session status to the transmission/reception unreachable state as will be described in the fourth embodiment (SMF determines the PDU session status change) and Para.[0026]  Another method for blocking transmission/reception between the terminal and the network is to change the status of the PDU session to a packet transmission/reception unavailable state while maintaining the PDU session between the terminal and the network without release – where the unreachable/unavailable state is suspending).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim2 (US 20190037636).
Re claim 9:
As shown above, Lee meets all the limitations of the parent claim.
Lee discloses wherein the determining is based on receiving an indication from a radio access network (RAN)(Para.[0052]  When the UE moves from the transmission/reception allowed area to the transmission/reception non-allowed area, the UE may transmit a registration request to the AMF through the base station (hereinafter, RAN)).
Lee does not explicitly disclose that user plane resources for the PDU session have been released in an access network (AN).
Kim2 discloses that user plane resources for the PDU session have been released in an access network (AN) (Para.[0129]  In step S1304, the UE enters to IDLE mode from RRC connected mode. For this reason, N3 tunnel formed by RAN and UPF#1 and N3 tunnel formed by RAN and UPF#2 are released for the UE. Also, radio resources formed between the UE and the RAN are released. That is, user planes in an interval of the UE and the RAN and an interval of the RAN and the CN are all released and Para.[0130]  In step S1305, the UE transmits a registration request message for location registration to the AMF. The registration request message is transmitted to the AMF through the RAN. The message includes location registration-related information, that is, information (e.g., periodic location registration, location registration according to movement, location registration according to UE capability change, etc.) indicating reason/object for performing location registration. The UE may include PDU session information (PDU session #2) to be serviced, that is, to be activated, in the registration request message. A main reason why the UE intends to activate PDU session #2 is that data to be transmitted through PDU session#2 have occurred).
Lee and Kim2 are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include receiving an indication PDU sessions have been released from a RAN as taught by Kim2 in order to reduce the signaling required for a location registration-related procedure (Kim2 Para.[0020]).

Claims 10,20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim (US 20190200264).
Re claim 10:
As shown above, Lee meets all the limitations of the parent claim.
Lee does not explicitly disclose wherein the PDU session is disconnected once a timer expires.
Kim discloses wherein the PDU session is disconnected once a timer expires (Fig.9 ref. “Timer expires” and ref. “Release of PDU session for LADN”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include disconnection a session after a time expires as taught by Kim in order to efficiently manage PDU Session in an LADN (Kim Para.[0061]).
Re claim 20:
	Claim 20 is rejected on the same grounds of rejection set forth in claim 10.
Re claim 24:
As shown above, Lee meets all the limitations of the parent claim.
Lee does not explicitly disclose starting a timer for disconnecting the PDU session when the UE moves outside the area of availability corresponding to the LADN.
Kim discloses starting a timer for disconnecting the PDU session when the UE moves outside the area of availability corresponding to the LADN (Fig.9 ref. “Timer expires” and ref. “Release of PDU session for LADN”).
Kim does not explicitly disclose the SMF starting the timer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the SMF to start the timer as an obvious variant of the UE and AMF starting the timer.
Lee and Kim are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include disconnection a session after a time expires as taught by Kim in order to efficiently manage PDU Session in an LADN (Kim Para.[0061]).

Claims 11,21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Re claim 11:
As discussed above, Lee meets all the limitations of the parent claim.
Lee further discloses wherein the PDU session is suspended by the SMF (Para.[0060]  Therefore, at step 12, the SMF receiving such information determines that the UE has been out of the packet transmission/reception allowed area, and performs a corresponding operation. That is, the SMF releases a corresponding PDU session, deactivates the PDU session, or transitions the session status to the transmission/reception unreachable state as will be described in the fourth embodiment (SMF determines the PDU session status change) and Para.[0026]  Another method for blocking transmission/reception between the terminal and the network is to change the status of the PDU session to a packet transmission/reception unavailable state while maintaining the PDU session between the terminal and the network without release – where the unreachable/unavailable state is suspending).
Lee does not explicitly disclose indefinitely.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to suspend the session indefinitely as an obvious variant of using a timer.
Re claim 21:
As discussed above, Lee meets all the limitations of the parent claim.
Lee further discloses wherein the PDU session is suspended by the SMF (Para.[0060]  Therefore, at step 12, the SMF receiving such information determines that the UE has been out of the packet transmission/reception allowed area, and performs a corresponding ).
Lee does not explicitly disclose indefinitely.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to suspend the session indefinitely as an obvious variant of using a timer.
Re claim 23:
As discussed above, Lee meets all the limitations of the parent claim.
Lee further discloses  (Para.[0060]  Therefore, at step 12, the SMF receiving such information determines that the UE has been out of the packet transmission/reception allowed area, and performs a corresponding operation. That is, the SMF releases a corresponding PDU session, deactivates the PDU session, or transitions the session status to the transmission/reception unreachable state as will be described in the fourth embodiment (SMF determines the PDU session status change)).
Lee does not explicitly disclose requesting from the AMF.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request information from the AMF as an obvious variant of receiving the information based on a notification subscription.

Claims 13-16 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mas Rosique (US 20200053636).
Re claim 13:
As discussed above, Lee meets all the limitations of the parent claims.
Lee discloses further discloses receiving, in response to the UE establishing the PDU session to the LADN, information (Fig.2 ref. 15. N11 Response and Para.[0063]  the SMF may forward the changed session status to the AMF. The SMF may insert the changed session status in a response message (N11 response) corresponding to the request message (N11 request) received at step 11. Also, the AMF stores the changed session status).
Lee does not explicitly disclose that the PDU session corresponds to the LADN. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the information would inform the AMF the PDU session corresponds to the LADN in order to properly manage the session by providing session relevant information.
Lee does not explicitly disclose information included in a session management (SM) Request Acknowledgement.
Mas Rosique discloses information included in a session management (SM) Request Acknowledgement (Para.[0055]  SMF to AMF: SM Request Ack (N2 SM information (PDU Session ID, QoS Profile, CN Tunnel Info), N1 SM Container (PDU Session Establishment Accept (Authorized QoS Rule, SSC mode))) to the AMF and Fig. 2 ref. 16 SM Request Ack).
Lee and Mas Rosique are analogous because they both pertain to data communications.
(Mas Rosique Para.[0007]).
Re claim 14:
As discussed above, Lee meets all the limitations of the parent claims.
Lee discloses storing the information,  (Para.[0063] Also, the AMF stores the changed session status).
Lee does not explicitly disclose an area of availability corresponding to the LADN, and a mapping of a PDU session ID of the PDU session to a SMF ID of the SMF.
Mas Rosique discloses an area of availability corresponding to the LADN, and a mapping of a PDU session ID of the PDU session to a SMF ID of the SMF (Para.[0055]  SMF to AMF: SM Request Ack (N2 SM information (PDU Session ID, QoS Profile, CN Tunnel Info), N1 SM Container (PDU Session Establishment Accept (Authorized QoS Rule, SSC mode))) to the AMF and Fig. 2 ref. 16 SM Request Ack and Para.[0056]  AMF to (R)AN: N2 PDU Session Request (N2 information received from SMF in DL N2 Transfer Information Request, NAS message) and Para.[0061]  The AMF stores an association of the PDU Session and SMF ID for this PDU Session for this UE).
As shown above, Mas Rosique discloses an AMF receiving PDU session parameters from an SMF corresponding to a DNN.  Mas Rosique does not explicitly disclose these parameters include an area of availability corresponding to the LADN.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when operating using an LADN for the SMF to also include an area of availability corresponding to the LADN, as also shown in (Samsung S2-166453 Page 5 Section 6.4.25.3  . During the PDU session ).
Lee and Mas Rosique are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include information about a PDU session as taught by Mas Rosique in order to enhance the adaption of a user entities needs (Mas Rosique Para.[0007]).
Re claim 15:
As discussed above, Lee meets all the limitations of the parent claims.
Lee does not explicitly disclose sending to a radio access network (RAN) a PDU session request including an availability area corresponding to the LADN in response to receiving the information from the SMF.
Mas Rosique discloses sending to a radio access network (RAN) a PDU session request including (Para.[0055]  SMF to AMF: SM Request Ack (N2 SM information (PDU Session ID, QoS Profile, CN Tunnel Info), N1 SM Container (PDU Session Establishment Accept (Authorized QoS Rule, SSC mode))) to the AMF and Fig. 2 ref. 16 SM Request Ack and Para.[0056]  AMF to (R)AN: N2 PDU Session Request (N2 information received from SMF in DL N2 Transfer Information Request, NAS message) and Para.[0061]  The AMF stores an association of the PDU Session and SMF ID for this PDU Session for this UE).
As shown above, Mas Rosique discloses an AMF receiving PDU session parameters from an SMF and sending them to the RAN.  Mas Rosique does not explicitly disclose these (Samsung S2-166453 Page 5 Section 6.4.25.3  . During the PDU session establishment, the NG-CP (i.e. SM) sends PDU session information including the DN allowed area for the UE’s PDU session to the NG-RAN. The NG-RAN manages the PDU session context including the DN allowed area – where the SM sends the information to the AMF and the AMF sends it to the RAN as shown by Mas Rosique).
Lee and Mas Rosique are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include information about a PDU session as taught by Mas Rosique in order to enhance the adaption of a user entities needs (Mas Rosique Para.[0007]).
Re claim 16:
Lee discloses receiving additional information relating to a movement of the UE with respect to the area of availability of the LADN (Para.[0084]  Thus, the AMF receives the N11 message from the SMF and determines a paging area for a corresponding session. If the session is a local area data network, the AMF may determine the paging area at step B by using information on the packet transmission/reception allowed area (LADN service area) which has been set in the AMF).
Re claim 22:	Claim 22 is rejected on the same grounds of rejection set forth in claim 13 from the perspective of the SMF.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471